Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video processing comprising: receiving video content having a plurality of frames; determining first luminance pixel data associated with a first frame of the plurality of frames and first chrominance pixel data associated with the first frame; determining a first viewing parameter associated with playback of the video content; determining first achromatic spatial frequency data based on the first frame, the first luminance pixel data, and the first viewing parameter; determining first chromatic spatial frequency data based on the first frame, the first chrominance pixel data, and the first viewing parameter; determining, based on the first achromatic and the first chromatic spatial frequency data, a filtered first frame; and outputting the filtered first frame.
	The reference of Vanam et al. (US PGPub 2015/0312595 A1) teach a system where it determines luminance pixel data of the plurality of received video frames to calculate a viewing parameter. It also teaches that the determined CSF is used to select a filter bandwidth which is applied to the color space converted image to generate the filtered frame. Although, Vanam et al. teach generating CSF from the input video frame of color converted linear RGB and luminance image and viewing parameters, but it fails to teach teach using chromatic spatial frequency data of the video frame directly in determining the CSF.  The reference of Thiebaud et al. (US PGPub 2009/0285478 A1), in the same field of endeavor, teach generating CSF using both chromatic and achromatic spatial frequency data, as well as the viewing parameter. However, the Applicant, in the Appeal Brief filed on 09/20/2021, argues in P4-5 regarding the teachings of Thiebaud et al. in view of the rejection of the claim, which the Examiner finds convincing. As a result, Vanam et al. alone or in combination with Thiebaud et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is another method claim of the corresponding method claim 1, and independent claim 15, which is another method claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485